          Case 2:18-cv-01442-RCC Document 70 Filed 08/26/21 Page 1 of 6



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9    Lon Fredrick Collier,                               No. CV-18-01442-PHX-RCC
10                   Petitioner,                          ORDER
11    v.
12    Attorney General of the State of Arizona, et
      al.,
13
                     Respondents.
14
15            On February 16, 2021, Magistrate Judge Maria S. Aguilera issued a Report and
16   Recommendation (“R&R”) in which she recommends this Court: deny Petitioner Lon

17   Fredrick Collier’s Petition for a Writ of Habeas Corpus under 28 U.S.C. § 2254, dismiss
18   this matter with prejudice, and decline to issue a certificate of appealability. (Doc. 63.)

19   Petitioner filed an objection, which Respondents answered. (Docs. 67, 68.) For the

20   following reasons, The Court adopts the Magistrate Judge’s R&R and dismisses the § 2254
21   habeas petition.
22   I.       Standard of Review

23            The standard of review of a magistrate judge’s R&R is dependent upon whether or
24   not a party objects: where there is no objection to a magistrate’s factual or legal

25   determinations, the district court need not review the decision “under a de novo or any

26   other standard.” Thomas v. Arn, 474 U.S. 140, 150 (1985); see also Fed. R. Civ. P. 72
27   advisory committee note to 1983 addition (“When no timely objection is filed, the court
28   need only satisfy itself that there is no clear error on the face of the record in order to accept
       Case 2:18-cv-01442-RCC Document 70 Filed 08/26/21 Page 2 of 6



 1   the recommendation” of a magistrate judge.) However, when a party objects, the district
 2   court must “determine de novo any part of the magistrate judge’s disposition that has been
 3   properly objected to. The district judge may accept, reject, or modify the recommended
 4   disposition; receive further evidence; or return the matter to the magistrate judge with
 5   instructions.” Fed. R. Civ. P. 72(b)(3); see also 28 U.S.C. § 636(b)(1).
 6   II.    Discussion
 7          A.     Grounds Two and Three
 8          In Ground Two, Petitioner alleges that his second confession was coerced and
 9   admitted at trial in violation of his right to due process. (Doc. 30 at 21–24.) Judge Aguilera
10   recommends that this claim be denied because the totality of the circumstances, shown in
11   the video of Petitioner’s interrogation, demonstrate that Petitioner’s confession was
12   voluntary. (Doc. 63 at 16–19.) In Ground Three, Petitioner alleges that his counsel was
13   ineffective for not filing a motion asking the trial judge to reconsider a prior evidentiary
14   ruling. (Doc. 30 at 25–31.) Judge Aguilera recommends that this claim be denied because
15   counsel could have reasonably believed that it would be futile to request reconsideration,
16   and thus the Arizona Court of Appeals could reasonably conclude that counsel’s
17   performance was not deficient. (Doc. 63 at 9–10.) In addition, Judge Aguilera states
18   dismissal is appropriate because Collier cannot establish prejudice since the evidence that
19   he committed aggravated assault was overwhelming, regardless of whether his confession
20   was precluded at trial. (Id. at 10–11.)
21          Petitioner has not objected to Judge Aguilera’s recommendations. The Court has
22   reviewed her recommendations for clear error and has found none.
23          B.     Ground One
24          In Ground One, Petitioner alleges that his counsel was ineffective for not filing a
25   motion to suppress based on an illegal search and seizure at his family-owned business.
26   (Doc. 30 at 13–20.) Judge Aguilera recommends that this claim be denied because
27   Petitioner’s counsel could have reasonably believed that Petitioner’s encounter with the
28   sheriff’s deputy was consensual, and thus the Arizona Court of Appeals could reasonably


                                                 -2-
      Case 2:18-cv-01442-RCC Document 70 Filed 08/26/21 Page 3 of 6



 1   conclude that counsel was not deficient for not filing a motion. (Doc. 63 at 7–9.) Petitioner
 2   objects to the recommendation, arguing essentially that the encounter was not consensual.
 3   (Doc. 67 at 2.) This objection will be overruled.
 4          Petitioner’s argument overlooks the dispositive issue. The issue is not whether the
 5   police illegally searched his business, or whether his counsel was deficient for not filing a
 6   motion to suppress. The issue is whether the Arizona Court of Appeals was objectively
 7   unreasonable in concluding that counsel was not deficient. See 28 U.S.C. § 2254(d). As to
 8   Ground One, the Court finds the state court’s conclusion was reasonable.
 9          An attorney is not deficient under Strickland v. Washington, 466 U.S. 668 (1984),
10   for refusing to file a motion that he reasonably believes will fail. Juan H. v. Allen, 408 F.3d
11   1262, 1273 (9th Cir. 2005). Here, several factors—Petitioner’s age, the time of day, the
12   location, the proximity of Petitioner’s mother and other members of the public, and the
13   lack of coercion present on the tape recording—indicated that the encounter was
14   consensual. Petitioner concedes that his counsel investigated and was aware of these
15   factors. Regardless of the controverting factors highlighted by Petitioner, his counsel could
16   have reasonably determined that the encounter was consensual and that a suppression
17   motion raising that issue lacked merit. Even were the reasonableness of counsel’s conduct
18   a close call, the Arizona Court of Appeals could reasonably conclude that counsel was not
19   deficient. Petitioner has not overcome the limitations of 28 U.S.C. § 2254(d).
20          C.     Ground Four
21          In Ground Four, Petitioner alleges that his counsel was ineffective for not filing a
22   motion to suppress based on a Sixth Amendment violation. (Doc. 30 at 32–37.) Judge
23   Aguilera recommends that this claim be denied because Petitioner’s counsel could have
24   reasonably doubted there was a Sixth Amendment violation, and thus the Arizona Court of
25   Appeals could reasonably conclude that counsel’s performance was not deficient. (Doc. 63
26   at 11–12.) Judge Aguilera alternatively recommends that this claim be denied on the basis
27   that Petitioner cannot establish prejudice because the evidence that he committed
28   aggravated assault was overwhelming even if his confession had been suppressed on Sixth


                                                  -3-
         Case 2:18-cv-01442-RCC Document 70 Filed 08/26/21 Page 4 of 6



 1   Amendment grounds. (Id. at 12.)1 Petitioner objects, arguing that Respondents made a
 2   judicial admission that he was represented by counsel at the time of his confession, which,
 3   if true, requires the conclusion that his Sixth Amendment right to counsel was violated.
 4   (Doc. 67 at 3.) This objection will be overruled.
 5           As an initial matter, Petitioner does not object to Judge Aguilera’s alternative
 6   finding that his claim would fail on de novo review because he cannot establish prejudice.
 7   This finding is sufficient by itself to deny Petitioner’s claim. The Court has reviewed that
 8   finding for clear error and has found none.
 9           Furthermore, Petitioner’s objection is without merit. Petitioner relies on the
10   following statement: “As in Montejo, the defendant was represented after his initial
11   appearance.” (Doc. 32-5 at 22.) This statement does not constitute a judicial admission.
12   The statement is ambiguous as to when Petitioner secured representation. Moreover, in
13   context, the statement was immaterial because the point at which Petitioner secured counsel
14   was irrelevant under the rule being (erroneously) applied by Respondents. 2 Such an
15   innocuous comment does not have the effect urged here by Petitioner. Petitioner offers no
16   other objection, and the Court agrees with the recommendation.
17           D.     Ground Five
18           In Ground Five, Petitioner alleges that his counsel was ineffective for not filing a
19   motion to suppress based on an illegal arrest. (Doc. 67 at 4.) Judge Aguilera recommends
20   that this claim be denied because counsel could have reasonably believed that the victim’s
21   testimony sufficed to establish probable cause, and thus the Arizona Court of Appeals
22   could reasonably conclude that counsel was not deficient for not filing a motion. (Doc. 63
23   at 12–14.) Petitioner objects, arguing that the police lacked probable cause because they
24   should have been suspicious that the victim was lying and thus performed a more thorough
25   investigation. (Doc. 67 at 5–9.) This objection will be overruled.
26   1
            As Judge Aguilera correctly noted, the Sixth Amendment is “offense specific” and
     attaches only when a “prosecution is commenced.” McNeil v. Wisconsin, 501 U.S. 171,
27   175 (1991). Petitioner’s confession to sexual abuse was not suppressible under the Sixth
     Amendment because no charges had been filed against him for that conduct.
28   2
            As Judge Aguilera accurately indicated, Montejo has no applicability to Petitioner’s
     case because it was decided after his convictions. (Doc. 63 at 11.)

                                                   -4-
       Case 2:18-cv-01442-RCC Document 70 Filed 08/26/21 Page 5 of 6



 1          Petitioner points to facts that he believes undermined the existence of probable
 2   cause, e.g., the police knew that Petitioner had disciplined the victim for skipping school,
 3   the victim first revealed the abuse after an acquaintance described his abuse, and the victim
 4   refused to participate in a “confrontation call” to try and trick Petitioner into confessing.
 5   (Id. at 5–6.) These facts, Petitioner argues, should have led the police to infer that the victim
 6   was possibly lying, such that additional investigation was required. (Id. at 6.) Even if this
 7   is true, though—and the Court finds it is not—that does not answer the question before the
 8   Court: Did the state court reasonably conclude that counsel was not deficient for failing to
 9   file a motion asserting a lack of probable cause? See 28 U.S.C. § 2254(d).
10          The answer to this question is yes. Tellingly, Petitioner skates over the striking
11   amount of detail provided by the victim in her statement about the abuse. Counsel could
12   have reasonably weighed this direct evidence against the inferences highlighted by
13   Petitioner and concluded that the police had probable cause. That belief, of course, would
14   make it reasonable to not file a motion based on a lack of probable cause. The Court would
15   hold on de novo review that counsel was not deficient under Strickland, thus the Arizona
16   Court of Appeals’ decision was not objectively unreasonable under 28 U.S.C. § 2254(d).
17          E.     Ground Six
18          In Ground Six, Petitioner alleges that his counsel was ineffective for not filing a
19   motion to suppress based on an illegal entry into the curtilage of his home. (Doc. 30 at 60.)
20   Judge Aguilera recommends that this claim be denied because counsel could have
21   reasonably believed that an illegal-entry claim was meritless under New York v. Harris,
22   495 U.S. 14 (1990). (Doc. 63 at 14–15.) Specifically, Judge Aguilera found that because
23   counsel could have reasonably believed that there was probable cause to arrest, he could
24   also have reasonably believed, under Harris, that a trespass into Petitioner’s curtilage or
25   home (assuming one occurred) did not invalidate Petitioner’s subsequent stationhouse
26   confession. (Id. at 15.) Petitioner objects, arguing that Judge Aguilera found a
27   constitutional violation and that his confession should have been suppressed as the direct
28   product of that violation. (Doc. 67 at 9–10.) This objection will be overruled.


                                                   -5-
      Case 2:18-cv-01442-RCC Document 70 Filed 08/26/21 Page 6 of 6



 1          Petitioner is incorrect that Judge Aguilera found a constitutional violation, but the
 2   issue is immaterial. In Harris, the United States Supreme Court held that “where the police
 3   have probable cause to arrest a suspect, the exclusionary rule does not bar the State’s use
 4   of a statement made by the defendant outside of his home, even though the statement is
 5   taken after an arrest made in the home in violation of [the Fourth Amendment].” 495 U.S.
 6   at 21. As previously explained, Judge Aguilera found that Petitioner’s counsel could have
 7   reasonably concluded that the police had probable cause to arrest. It follows that counsel
 8   could have also reasonably concluded that Petitioner’s confession was admissible even if
 9   his warrantless arrest was a violation of the Fourth Amendment. The arrest was supported
10   by probable cause, and the confession was given at the stationhouse—not at Petitioner’s
11   home, where Fourth Amendment protections apply—so counsel could have reasonably
12   determined that the confession was admissible under Harris. The Court agrees with this
13   reasoning and that the Arizona Court of Appeals was reasonable in concluding that counsel
14   was not deficient. 28 U.S.C. § 2254(d).
15          IT IS ORDERED that the Report and Recommendation is ADOPTED. (Doc. 63.)
16   The Report and Recommendation and this Order constitute the decision of the Court.
17          IT IS FURTHER ORDERED that Petitioner Lon Fredrick Collier’s Petition for a
18   Writ of Habeas Corpus under 28 U.S.C. § 2254 (Doc. 30) is DENIED and DISMISSED
19   WITH PREJUDICE. The Clerk of Court is directed to enter judgment accordingly and
20   close this case.
21          IT IS FURTHER ORDERED pursuant to Rule 11(a) of the Rules Governing §
     2254 Cases, in the event Petitioner files an appeal, the Court declines to issue a certificate
22
     of appealability because reasonable jurists would not find the Court’s ruling debatable. See
23
     Slack v. McDaniel, 529 U.S. 473, 484 (2000).
24
25          Dated this 26th day of August, 2021.
26
27
28


                                                 -6-
